joseph veriha and christina f veriha petitioners v commissioner of internal revenue respondent docket no filed date during p-h was the sole owner of jvt a c corpora- tion in the trucking business and he actively participated in jvt’s business jvt leased the tractors and trailers used in its business from tri an s_corporation in which p-h owned of the shares of stock and jrv a single-member llc in which p-h was the only member the lease of each tractor and each trailer was governed by a separate contract during tri generated net_income and jrv generated a net_loss on their joint_return ps treated the net_income from tri as passive_income and treated the net_loss from jrv as a passive loss r determined that pursuant to sec_1 f income_tax regs sometimes referred to as the self- rental rule or the recharacterization rule each tractor and each trailer should be considered a separate item of property and that the income p-h received from tri should be re- characterized as nonpassive_income ps contend that the entire collection of tractors and trailers is one item of prop- erty held for purposes of sec_1_469-2 income_tax regs each individual tractor or trailer was an item of prop- erty and the income p-h received from tri was subject_to recharacterization amy l barnes and robert edward dallman for peti- tioners laurie b downs for respondent verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie united_states tax_court reports opinion wells judge respondent determined a deficiency in peti- tioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure respondent concedes that petitioners are not liable for the penalty the issue we must decide is whether the income petitioner joseph veriha received from an s corpora- tion in which he owned of the stock should be re- characterized as nonpassive_income pursuant to sec_1_469-2 income_tax regs sometimes referred to as the self-rental_rule or the recharacterization rule background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by reference and are found accordingly petitioners are husband and wife who resided in wisconsin at the time they filed their petition mr veriha is the sole owner of john veriha trucking inc jvt a corporation with its principal_place_of_business in wisconsin jvt was a c_corporation during but has since elected s_corporation status petitioners were both employed by jvt during and mr veriha materially participated in jvt’s business jvt is a trucking company that leases its trucking equipment from two different entities transportation resources inc tri and jrv leasing llc jrv the trucking equipment jvt leases consists of two parts a motorized vehicle tractor and a towed storage trailer trailer tri is an s_corporation in which mr veriha owns of the stock his father owns the remaining tri is an equip- ment leasing company with its principal_place_of_business in wisconsin tri owns only the tractors and trailers that it leases to jvt during tri and jvt entered into separate lease agreements one for each tractor or trailer leased tri’s only source_of_income during was the leasing agreements with jvt jrv is a single-member limited_liability_company and mr veriha is its sole member jrv is an equipment_leasing com- unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and rule references are to the tax_court rules_of_practice and procedure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie veriha v commissioner pany that owns only the tractors and trailers that it leases to jvt during jrv and jvt entered into separate lease agreements one for each tractor or trailer leased jrv’s only source_of_income during was the leasing agree- ments with jvt each tractor was leased to jvt as one unit and each trailer was leased to jvt as one unit the monthly rate for leasing each tractor was determined by the tractor’s age and the monthly rate for leasing each trailer was determined by the type of trailer during the tractors and trailers owned by tri and jrv were all parked in the same lot and were intermingled all the tractors were painted the same yellow color and all received the same scheduled mainte- nance jvt paid the expenses for all of the tractors and trailers and insured all the tractors and trailers under the same blanket insurance_policy in determining which tractor or trailer to use on a route jvt made no distinction between those tri owned and those jrv owned similarly when it assigned drivers jvt did not make any distinction on the basis of the ownership of the tractor or trailer during tri generated net_income which it reported to mr veriha on a schedule_k-1 partner’s share of income deductions credits etc petitioners treated that net_income as passive_income on their return during jrv generated a net_loss which petitioners reported on their schedule c profit or loss from business petitioners treated that loss as a passive loss on their return respondent issued a notice_of_deficiency to petitioners in which respondent determined that petitioners’ income from tri should be recharacterized as nonpassive_income pursuant to sec_1_469-2 income_tax regs petitioners timely filed their petition in this court discussion sec_469 disallows the passive_activity_loss of an indi- vidual taxpayer passive_activity_losses are suspended until the taxpayer either has offsetting passive_income or disposes of the taxpayer’s entire_interest in the passive_activity sec_469 g congress enacted the passive_activity rules in response to concern about the widespread use of tax_shelters verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie united_states tax_court reports in which taxpayers were avoiding tax on unrelated income see 105_tc_227 the code defines passive_activity as an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 however the term passive_activity generally includes any rental_activity regardless of material_participation sec_469 sec- tion does not define activity see 111_tc_215 however the sec- retary has prescribed regulations pursuant to sec_469 that specify what constitutes an activity sec_1 c income_tax regs sets forth rules for grouping activities together to determine what constitutes a single activity that regulation provides one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 income_tax regs whether activities constitute an appropriate economic unit depends on the facts and circumstances sec_1_469-4 income_tax regs sec_469 defines passive_activity_loss as the amount if any by which- a the aggregate losses from all passive activities for the taxable_year exceed b the aggre- gate income from all passive activities for such year a pas- sive activity loss is computed by first netting items of income and loss within each passive_activity and then subtracting aggregate income from all passive activities from aggregate losses from all passive activities see id sec_1_469-2t tem- porary income_tax regs fed reg date in carrying out the provisions of sec_469 sec_469 authorizes the secretary to promulgate regulations which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income while the general_rule of sec_469 characterizes all rental_activity as passive sec_1 f income_tax regs requires net rental income received by the taxpayer for use of an item of the taxpayer’s property in a business in which the taxpayer materially participates to be treated as income not from a passive_activity and pro- vides verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie veriha v commissioner f property rented to a nonpassive activity -an amount of the tax- payer’s gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property- i is rented for use in a trade_or_business activity in which the taxpayer materially participates a taxpayer’s activities include activities conducted through c corporations that are subject_to sec_469 sec_1_469-4 income_tax regs sec_1_469-2 income_tax regs explicitly re- characterizes as nonpassive net rental_activity income from an item of property rather than net_income from the entire rental_activity sec_469 and the regulations thereunder distinguish between net_income from an item of property and net_income from the entire activity which might include rental income from multiple items of property even when items of property are grouped together in one activity sec_1_469-2 income_tax regs still applies to re- characterize rental income from an item of property as non- passive_income 123_tc_275 the parties disagree about the definition of the phrase item of property in the notice_of_deficiency respondent determined that the income from tri should be recharacter- ized as nonpassive_income the notice_of_deficiency does not explain the rationale for that recharacterization and peti- tioners contend that the notice_of_deficiency determined that each fleet of tractors and trailers tri and jrv owned was a separate item of property and that the income from tri should be recharacterized pursuant to sec_1_469-2 income_tax regs however on brief respondent contends that the notice_of_deficiency determined that each individual tractor or trailer is an item of property but that respondent elected not to challenge the offsetting of income and losses with respect to each tractor or trailer within tri or jrv in contrast petitioners contend that the entire collection of trac- tors and trailers ie all the tractors and trailers whether owned by tri or jrv constitutes a single item of property because neither the code nor the regulations define the phrase item of property we follow the established rule_of construction that an undefined term is given its ordinary meaning see fdic v meyer 510_us_471 gates verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie united_states tax_court reports v commissioner 135_tc_1 when seeking to ascertain the ordinary meaning of a term a court may look for assistance to sources such as dictionaries 524_us_125 gates v commissioner t c pincite webster’s third new international dictionary provides the following definitions of the term item an individual thing as an article of household goods an article of apparel an object in an art collection a book in a library singled out from an aggregate of the individual things item applies chiefly to each thing in a list of things or in a group of things that lend themselves to listing an item in a laundry list each item_of_income an item in an inventory webster’s ninth new collegiate dictionary simi- larly defines item as a separate particular in an enumera- tion account or series the american heritage dictionary of the english language defines item as a single article or unit in a collection enumeration or series black’s law dictionary defines item as a piece of a whole in all of the foregoing dictionary definitions item is defined as a separate thing that is part of a larger collection those definitions support respondent’s contention that each separate tractor or trailer is an item of property indeed the articulation of petitioners’ argument requires the use of a term such as collection group or whole all of which serve to distinguish the collection of tractors and trailers from any single tractor or trailer ie any single item of property accordingly we conclude that each indi- vidual tractor or trailer is an item of property within the meaning of sec_1_469-2 income_tax regs however as one court has noted the definition of the term item is context specific t he dictionary definition is of little value because items is a rel- ative term whose contours are constructed by context only when meas- ured by the remaining particulars in a given classification can one discern whether a designation is an item thus we are left with deter- mining the meaning of items as used in the statute without an accom- panying list of associated particulars that being so reasonable persons could differ on the degree of specificity inherent in the term 768_f2d_518 3d cir although we conclude that each tractor and each trailer is a separate item of property we can conceive of cases in which verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie veriha v commissioner the result would be different for example if jvt had always used each tractor with one particular trailer and if the lease agreements between jvt and tri and jrv were for particular tractor-trailer pairs then each tractor-trailer combination might be considered an item of property petitioners contend that accepting respondent’s argument that each tractor and each trailer is an item of property would compel absurd results such as for example that a business renting tools would have to recharacterize income with respect to each individual tool however that would not necessarily be the case rather it would be the case only if the context suggested that each tool should be considered an item of property if for instance the business leased tool sets and only tool sets then each set might be considered an item of property if on the other hand as in the instant case the lease of each tool were governed by a separate lease agreement with a separate price then we would not consider absurd the result that the business would have to recharac- terize income on that basis petitioners contend that respondent’s position is at odds with that taken by the commissioner in shaw v commis- sioner tcmemo_2002_35 in which the commissioner reclassified as nonpassive the net rental income from various properties including over the road trailers in shaw for purposes of sec_1_469-2 income_tax regs the commissioner treated all of the over the road trailers as one item of property we are not persuaded by petitioners’ contention we have repeatedly held that even with respect to the same taxpayer the commissioner is not bound in any given year to allow the same treatment as in prior years see eg 113_tc_158 92_tc_12 lee v commissioner tcmemo_2006_70 as we stated in murphy v commissioner t c pincite the erroneous past actions of respondent cannot be relied upon to allow the treat- ment of an item not permitted by statute certainly the same would be true as to different taxpayers accordingly we conclude that respondent is not bound to treat petitioners’ tractors and trailers as one item of property even though the commissioner may have treated the over-the-road trailers in shaw as one item of property moreover it is not even clear that in shaw the commissioner actually treated all of the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie united_states tax_court reports over-the-road trailers as one item of property indeed the commissioner’s treatment of the trailers in shaw is con- sistent with respondent’s position in his brief that although respondent considers each individual tractor or trailer a separate item of property respondent is electing not to chal- lenge petitioners’ offset of the income and losses from each item of property within tri and jrv petitioners further contend that within the trucking industry the phrase item of property typically refers to an entire fleet of trucks however petitioners cite no authority for that proposition and we find it implausible indeed even within the context of the instant case mr veriha’s decision to hold the entire fleet of tractors and trailers under the title of two different entities is inconsistent with the proposition that the entire fleet is viewed as a single item of property moreover that proposition is also inconsistent with the fact that jvt entered into a separate lease agreement with tri or jrv for each tractor and each trailer it leased indeed those separate lease agreements strongly suggest that jvt tri and jrv viewed each of the tractors or trailers as a separate item of property as we stated in shaw v commissioner tcmemo_2002_35 a taxpayer must accept the tax consequences of his busi- ness decisions and the manner in which he chose to structure his business transactions or as the supreme court has stated w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether con- templated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 internal citations omitted on the basis of the foregoing we conclude that each indi- vidual tractor and each trailer was a separate item of prop- erty within the meaning of sec_1_469-2 income_tax regs however because respondent has not contested peti- tioners’ netting of gains and losses within tri only tri’s net_income is recharacterized as nonpassive_income we note that this result is necessarily more favorable to petitioners than the result would have been had respondent contended that it was necessary for the income from each tractor or trailer within tri and jrv to be recharacterized as nonpassive verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie veriha v commissioner in reaching these holdings we have considered all the par- ties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v veriha aug jamie
